DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 9/12/2022 for application number 16/579,010. 
Claims 1-3, 5-10, 12-17, 19-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5-7, 12-14, and 19-21 objected to because of the following informalities:  these claims terms that lack antecedent basis, including “the media consumption history” and “the address.” The Examiner assumes “the social context information,” and “an address,” were intended. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaner et al. (US 2004/0221309 A1) in view of Karunamuni et al (US 2013/0305164 A1) and Knysz et al. (US 2013/0018960 A1).

In reference to claim 1, Zaner teaches a method (para. 0019) for presenting media consumption information, the method comprising: receiving, from a user device that is associated with a consuming user, a request to view one or more video items (user requests to view group history of shared files, para. 0037-42; files may be videos, para. 0008, 0044, “Surf Video.wmv” in fig. 7); transmitting a query to a media consumption [server] for social context information, wherein the social context information comprises information indicating video items shared with the consuming user by one or more sharing users (server, para. 0046, stores indication of the sharing user, para. 0042-43, fig. 7) and (ii) information indicating video items watched by the consuming user with one or more other users (server also stores indication that the user and other users watched the video, para. 0044, 0049-50); and causing, via a user interface that includes media content items for presentation, a plurality of video elements that each represent one of a plurality of video items to be presented, wherein the plurality of video items includes a video item that is represented by a video element and wherein the video element is presented along with (i) a first indication that the video item was shared by a sharing user with the consuming user based on the social context information (plurality of shared files are displayed, including the name of the sharing member, fig. 7, para. 0042-43).
However, Zander does not teach (ii) a second indication that the video item was previously watched by the consuming user with at least one other user based on the social context information (Zander teaching selecting a video history item and displaying indications that other users watched the video with the consuming user, like comments, etc., para. 0008, but does not explicitly state that this information is shown in the plurality of video items).
Karunamuni teaches (ii) a second indication that the video item was previously watched by the consuming user with at least one other user based on the social context information (read receipt, indicating a user has read the message, is displayed in list of messages along with indicating the sender of the message, fig. 7, para. 0020, 0002, messages can be a plurality of sent and received media items, para. 0015).
It would have been obvious to one of ordinary skill in art, having the teachings of Zander and Karunamuni before the earliest effective filing date, to modify the interface as disclosed by Zander to include the second indication as taught by Karunamuni.
One of ordinary skill in the art would have been motivated to modify the interface of Zander to include the second indication of Karunamuni because it would allow a user to see which users have viewed a content item (Karunamuni, para. 0002).
However, Zaner and Karunamuni does not teach a media consumption database.
Knysz teaches a media consumption database (para. 0069-70, 0086).
It would have been obvious to one of ordinary skill in art, having the teachings of Zander, Karunamuni, and Knysz before the earliest effective filing date, to modify the server as disclosed by Zander to include the database as taught by Knysz.
One of ordinary skill in the art would have been motivated to modify the server of Zander to include the database of Knysz because Zander does not specify how the server stores the group data, and a database would allow the server to store, manage, and retrieve group data (Knysz, para. 0086).

In reference to claim 8, Zaner teaches a system (para. 0019) for presenting media consumption information, the system comprising: a hardware processor that is programmed to: receive, from a user device that is associated with a consuming user, a request to view one or more video items (user requests to view group history of shared files, para. 0037-42; files may be videos, para. 0008, 0044, “Surf Video.wmv” in fig. 7); transmit a query to a media consumption [server] for social context information, wherein the social context information comprises information indicating video items shared with the consuming user by one or more sharing users (server, para. 0046, stores indication of the sharing user, para. 0042-43, fig. 7) and (ii) information indicating video items watched by the consuming user with one or more other users (server also stores indication that the user and other users watched the video, para. 0044, 0049-50); and cause, via a user interface that includes media content items for presentation, a plurality of video elements that each represent one of a plurality of video items to be presented, wherein the plurality of video items includes a video item that is represented by a video element and wherein the video element is presented along with (i) an indication that the video item was shared by a sharing user with the consuming user based on the social context information (plurality of shared files are displayed, including the name of the sharing member, fig. 7, para. 0042-43).
However, Zander does not teach (ii) a second indication that the video item was previously watched by the consuming user with at least one other user based on the social context information (Zander teaching selecting a video history item and displaying indications that other users watched the video with the consuming user, like comments, etc., para. 0008, but does not explicitly state that this information is shown in the plurality of video items).
Karunamuni teaches (ii) a second indication that the video item was previously watched by the consuming user with at least one other user based on the social context information (read receipt, indicating a user has read the message, is displayed in list of messages along with indicating the sender of the message, fig. 7, para. 0020, 0002, messages can be a plurality of sent and received media items, para. 0015).
It would have been obvious to one of ordinary skill in art, having the teachings of Zander and Karunamuni before the earliest effective filing date, to modify the interface as disclosed by Zander to include the second indication as taught by Karunamuni.
One of ordinary skill in the art would have been motivated to modify the interface of Zander to include the second indication of Karunamuni because it would allow a user to see which users have viewed a content item (Karunamuni, para. 0002).
However, Zaner and Karunamuni does not teach a media consumption database.
Knysz teaches a media consumption database (para. 0069-70, 0086).
It would have been obvious to one of ordinary skill in art, having the teachings of Zander, Karunamuni, and Knysz before the earliest effective filing date, to modify the server as disclosed by Zander to include the database as taught by Knysz.
One of ordinary skill in the art would have been motivated to modify the server of Zander to include the database of Knysz because Zander does not specify how the server stores the group data, and a database would allow the server to store, manage, and retrieve group data (Knysz, para. 0086).

In reference to claim 1, Zaner teaches a non-transitory computer-readable medium (para. 0027) containing computer executable instructions that, when executed by a processor, cause the processor to perform a method comprising: receiving, from a user device that is associated with a consuming user, a request to view one or more video items (user requests to view group history of shared files, para. 0037-42; files may be videos, para. 0008, 0044, “Surf Video.wmv” in fig. 7); transmitting a query to a media consumption [server] for social context information, wherein the social context information comprises information indicating video items shared with the consuming user by one or more sharing users (server, para. 0046, stores indication of the sharing user, para. 0042-43, fig. 7) and (ii) information indicating video items watched by the consuming user with one or more other users (server also stores indication that the user and other users watched the video, para. 0044, 0049-50); and causing, via a user interface that includes media content items for presentation, a plurality of video elements that each represent one of a plurality of video items to be presented, wherein the plurality of video items includes a video item that is represented by a video element and wherein the video element is presented along with (i) a first indication that the video item was shared by a sharing user with the consuming user based on the social context information (plurality of shared files are displayed, including the name of the sharing member, fig. 7, para. 0042-43).
However, Zander does not teach (ii) a second indication that the video item was previously watched by the consuming user with at least one other user based on the social context information (Zander teaching selecting a video history item and displaying indications that other users watched the video with the consuming user, like comments, etc., para. 0008, but does not explicitly state that this information is shown in the plurality of video items).
Karunamuni teaches (ii) a second indication that the video item was previously watched by the consuming user with at least one other user based on the social context information (read receipt, indicating a user has read the message, is displayed in list of messages along with indicating the sender of the message, fig. 7, para. 0020, 0002, messages can be a plurality of sent and received media items, para. 0015).
It would have been obvious to one of ordinary skill in art, having the teachings of Zander and Karunamuni before the earliest effective filing date, to modify the interface as disclosed by Zander to include the second indication as taught by Karunamuni.
One of ordinary skill in the art would have been motivated to modify the interface of Zander to include the second indication of Karunamuni because it would allow a user to see which users have viewed a content item (Karunamuni, para. 0002).
However, Zaner and Karunamuni does not teach a media consumption database.
Knysz teaches a media consumption database (para. 0069-70, 0086).
It would have been obvious to one of ordinary skill in art, having the teachings of Zander, Karunamuni, and Knysz before the earliest effective filing date, to modify the server as disclosed by Zander to include the database as taught by Knysz.
One of ordinary skill in the art would have been motivated to modify the server of Zander to include the database of Knysz because Zander does not specify how the server stores the group data, and a database would allow the server to store, manage, and retrieve group data (Knysz, para. 0086).

Claims 2-3, 5-6, 9-10, 12-13, and 16-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaner et al. (US 2004/0221309 A1) in view of Karunamuni et al (US 2013/0305164 A1) and Knysz et al. (US 2013/0018960 A1) as applied to claims 1, 8, and 17 above, and in further view of Evans et al. (US 2009/0282052 A1).

In reference to claim 2, Zander, Karunamuni, and Knysz do not explicitly teach the method of claim 1, further comprising receiving, from the sharing user, a request to share the video item, wherein an address is associated with the video item that includes a plurality of characters associated with the sharing user.
Evans teaches the method of claim 1, further comprising receiving, from the sharing user, a request to share the video item (user can share content, para. 0053, 15), wherein an address is associated with the video item (URL may be associated with video, para. 0015) that includes a plurality of characters associated with the sharing user (URL includes identifier associated with sharing user, para. 0016-17).
It would have been obvious to one of ordinary skill in art, having the teachings of Zander, Karunamuni, Knysz, and Evans before the earliest effective filing date, to modify the video history as disclosed by Kilzer to include the URL as taught by Evans.
One of ordinary skill in the art would have been motivated to modify the video history of Zander to include the URL of Evans because it provides a way for the history list of Zander to track more types of content like shared video URLs.
In reference to claim 3, Zander, Karunamuni, and Knysz do not explicitly teach the method of claim 2, further comprising: receiving, from the user device that is associated with the consuming user, a request to play the video item; determining, based on the plurality of characters included in the address, that the request to play the video item is associated with the request, from the sharing user, to share the video item; and in response to receiving the request to play the video item, storing information related to the request to play the video item and the social context information, wherein the social context information comprises information indicating that the request to play the video item is associated with the sharing user.
Evans teaches the method of claim 2, further comprising: receiving, from the user device that is associated with the consuming user, a request to play the video item (accessing user request is received, para. 0029); determining, based on the plurality of characters included in the address, that the request to play the video item is associated with the request, from the sharing user, to share the video item; and in response to receiving the request to play the video item, storing information related to the request to play the video item and the social context information, wherein the social context information comprises information indicating that the request to play the video item is associated with the sharing user (using identifier in URL, the sharing user is determined, and the data is stored, para. 0030-32).
It would have been obvious to one of ordinary skill in art, having the teachings of Zander, Karunamuni, Knysz, and Evans before the earliest effective filing date, to modify the video history as disclosed by Zander to include the URL as taught by Evans.
One of ordinary skill in the art would have been motivated to modify the video history of Zander and Kynsz to include the URL of Evans because it provides a way for the history list of Zander to track more types of content like shared video URLs.
In reference to claim 5, Zander teaches the method of claim 1, wherein the media consumption history further comprises information indicating that the video item was shared in the context of a social messenger conversation (para. 0008).
In reference to claim 6, Knsyz teaches the method of claim 5, wherein the address further comprises information indicating other users that were included in the social messenger conversation (URL can comprise group information, which indicates that other users were in the social messaging group, para. 0078, 112, 119-20).

In reference to claim 9, Zander, Karunamuni, and Knysz do not explicitly teach the system of claim 8, wherein the hardware processor is further programmed to receive, from the sharing user, a request to share the video item, wherein an address is associated with the video item that includes a plurality of characters associated with the sharing user.
Evans teaches the system of claim 8, wherein the hardware processor is further programmed to receive, from the sharing user, a request to share the video item (user can share content, para. 0053, 15), wherein an address is associated with the video item (URL may be associated with video, para. 0015) that includes a plurality of characters associated with the sharing user (URL includes identifier associated with sharing user, para. 0016-17).
It would have been obvious to one of ordinary skill in art, having the teachings of Zander, Karunamuni, Knysz, and Evans before the earliest effective filing date, to modify the video history as disclosed by Kilzer to include the URL as taught by Evans.
One of ordinary skill in the art would have been motivated to modify the video history of Zander to include the URL of Evans because it provides a way for the history list of Zander to track more types of content like shared video URLs.
In reference to claim 10, Zander, Karunamuni, and Knysz do not explicitly teach the system of claim 9, wherein the hardware processor is further programmed to: receive, from the user device that is associated with the consuming user, a request to play the video item; determine, based on the plurality of characters included in the address, that the request to play the video item is associated with the request, from the sharing user, to share the video item; and in response to receiving the request to play the video item, store information related to the request to play the video item and the social context information, wherein the social context information comprises information indicating that the request to play the video item is associated with the sharing user.
Evans teaches the system of claim 9, wherein the hardware processor is further programmed to: receive, from the user device that is associated with the consuming user, a request to play the video item (accessing user request is received, para. 0029); determine, based on the plurality of characters included in the address, that the request to play the video item is associated with the request, from the sharing user, to share the video item; and in response to receiving the request to play the video item, store information related to the request to play the video item and the social context information, wherein the social context information comprises information indicating that the request to play the video item is associated with the sharing user (using identifier in URL, the sharing user is determined, and the data is stored, para. 0030-32).
It would have been obvious to one of ordinary skill in art, having the teachings of Zander, Karunamuni, Knysz, and Evans before the earliest effective filing date, to modify the video history as disclosed by Kilzer to include the URL as taught by Evans.
One of ordinary skill in the art would have been motivated to modify the video history of Zander to include the URL of Evans because it provides a way for the history list of Zander to track more types of content like shared video URLs.
In reference to claim 12, Zander teaches the system of claim 8, wherein the media consumption history further comprises information indicating that the video item was shared in the context of a social messenger conversation (para. 0008).
In reference to claim 13, Knsyz teaches the system of claim 12, wherein the address further comprises information indicating other users that were included in the social messenger conversation (URL can comprise group information, which indicates that other users were in the social messaging group, para. 0078, 112, 119-20).

In reference to claim 16, Zander, Karunamuni, and Knysz do not explicitly teach the non-transitory computer-readable medium of claim 15, wherein the method further comprises receiving, from the sharing user, a request to share the video item, wherein an address is associated with the video item that includes a plurality of characters associated with the sharing user.
Evans teaches the non-transitory computer-readable medium of claim 15, wherein the method further comprises receiving, from the sharing user, a request to share the video item (user can share content, para. 0053, 15), wherein an address is associated with the video item (URL may be associated with video, para. 0015) that includes a plurality of characters associated with the sharing user (URL includes identifier associated with sharing user, para. 0016-17).
It would have been obvious to one of ordinary skill in art, having the teachings of Zander, Karunamuni, Knysz, and Evans before the earliest effective filing date, to modify the video history as disclosed by Kilzer to include the URL as taught by Evans.
One of ordinary skill in the art would have been motivated to modify the video history of Zander to include the URL of Evans because it provides a way for the history list of Zander to track more types of content like shared video URLs.
In reference to claim 17, Zander, Karunamuni, and Knysz do not explicitly teach the non-transitory computer-readable medium of claim 16, wherein the method further comprises: receiving, from the user device that is associated with the consuming user, a request to play the video item; determining, based on the plurality of characters included in the address, that the request to play the video item is associated with the request, from the sharing user, to share the video item; and in response to receiving the request to play the video item, storing information related to the request to play the video item and the social context information, wherein the social context information comprises information indicating that the request to play the video item is associated with the sharing user.
Evans teaches the non-transitory computer-readable medium of claim 16, wherein the method further comprises: receiving, from the user device that is associated with the consuming user, a request to play the video item (accessing user request is received, para. 0029); determining, based on the plurality of characters included in the address, that the request to play the video item is associated with the request, from the sharing user, to share the video item; and in response to receiving the request to play the video item, storing information related to the request to play the video item and the social context information, wherein the social context information comprises information indicating that the request to play the video item is associated with the sharing user (using identifier in URL, the sharing user is determined, and the data is stored, para. 0030-32).
It would have been obvious to one of ordinary skill in art, having the teachings of Zander, Karunamuni, Knysz, and Evans before the earliest effective filing date, to modify the video history as disclosed by Kilzer to include the URL as taught by Evans.
One of ordinary skill in the art would have been motivated to modify the video history of Zander to include the URL of Evans because it provides a way for the history list of Zander to track more types of content like shared video URLs.
In reference to claim 19, Zander teaches the non-transitory computer-readable medium of claim 15, wherein the media consumption history further comprises information indicating that the video item was shared in the context of a social messenger conversation (para. 0008).
In reference to claim 20, Knsyz teaches the non-transitory computer-readable medium of claim 19, wherein the address further comprises information indicating other users that were included in the social messenger conversation (URL can comprise group information, which indicates that other users were in the social messaging group, para. 0078, 112, 119-20).

Claims 7, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaner et al. (US 2004/0221309 A1) in view of Karunamuni et al (US 2013/0305164 A1), Knysz et al. (US 2013/0018960 A1), and Evans et al. (US 2009/0282052 A1) as applied to claims 5, 12, and 19 above, and in further view of Cohen et al. (US 2015/0127603 A1).

In reference to claim 7, Zander, Karunamuni, Knysz, and Evans do not explicitly teach the method of claim 5, wherein the information indicating that the video item was shared in the context of the social messenger conversation comprises a URL associated with a location in the social messenger conversation where the video item was shared.
Cohen teaches the method of claim 5, wherein the information indicating that the video item was shared in the context of the social messenger conversation comprises a URL associated with a location in the social messenger conversation where the video item was shared (“CLocID” in the URL identifies location within chat content, para. 0103).
It would have been obvious to one of ordinary skill in art, having the teachings of Zander, Karunamuni, Knysz, Evans, and Cohen before the earliest effective filing date, to modify the context as disclosed by Knysz to include the chat location as taught by Cohen.
One of ordinary skill in the art would have been motivated to modify the context of Knysz to include the chat location of Cohen because it helps invite users into a chat session (Cohen, para. 0007).
In reference to claim 14, Zander, Karunamuni, Knysz, and Evans do not explicitly teach the system of claim 12, wherein the information indicating that the video item was shared in the context of the social messenger conversation comprises a URL associated with a location in the social messenger conversation where the video item was shared.
Cohen teaches the system of claim 12, wherein the information indicating that the video item was shared in the context of the social messenger conversation comprises a URL associated with a location in the social messenger conversation where the video item was shared (“CLocID” in the URL identifies location within chat content, para. 0103).
It would have been obvious to one of ordinary skill in art, having the teachings of Zander, Karunamuni, Knysz, Evans, and Cohen before the earliest effective filing date, to modify the context as disclosed by Knysz to include the chat location as taught by Cohen.
One of ordinary skill in the art would have been motivated to modify the context of Knysz to include the chat location of Cohen because it helps invite users into a chat session (Cohen, para. 0007).
In reference to claim 21, Zander, Karunamuni, Knysz, and Evans do not explicitly teach the non-transitory computer-readable medium of claim 19, wherein the information indicating that the video item was shared in the context of the social messenger conversation comprises a URL associated with a location in the social messenger conversation where the video item was shared.
Cohen teaches the non-transitory computer-readable medium of claim 19, wherein the information indicating that the video item was shared in the context of the social messenger conversation comprises a URL associated with a location in the social messenger conversation where the video item was shared (“CLocID” in the URL identifies location within chat content, para. 0103).
It would have been obvious to one of ordinary skill in art, having the teachings of Zander, Karunamuni, Knysz, Evans, and Cohen before the earliest effective filing date, to modify the context as disclosed by Knysz to include the chat location as taught by Cohen.
One of ordinary skill in the art would have been motivated to modify the context of Knysz to include the chat location of Cohen because it helps invite users into a chat session (Cohen, para. 0007).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174